 Case 8:17-cv-00772-CJC-JDE Document 89 Filed 01/15/20 Page 1 of 1 Page ID #:2990

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
  Case No.        SACV 17-00772-CJC (JDEx)                                          Date    January 15, 2020
  Title           Neofonie GMBH v Artissimo Designs LLC




 Present: The Honorable          John D. Early, United States Magistrate Judge
                    Maria Barr                                                      CS 01/14/20
                  Deputy Clerk                                           Court Reporter / Recorder
           Attorney(s) Present for Plaintiff(s):                 Attorney(s) Present for Defendant(s):
                   Sacha V. Emanuel                                             Peter C. Sales


Proceedings:                Settlement Conference



       On January 15, 2020, the parties, represented by counsel, appeared before Magistrate Judge
Early for a settlement conference. After approximately eight hours and thirty minutes of
discussions, the parties reached a settlement of the case. The parties confirmed the settlement on
the record.



cc: Judge Carney




                                                                                                8    :    30

                                                               Initials of Clerk:          ma




CV-90 (10/08)                                CIVIL MINUTES - GENERAL
